El Juez Asociado Señor Saldaña
emitió la opinión del Tribunal.
El aquí apelante fué procesado en el Tribunal Superior, *744Sala de Ponce, de infracción al art. 4 de la Ley de la Bolita, núm. 220 de 15 de mayo de 1948, pág. 739; 33 L.P.R.A. see. 1250.(1) Se le imputó que “allá en o por el día 17 de abril de 1954 . . . ilegal, voluntaria, maliciosa y criminal-mente tenía en su poder y dominio, tickets que pueden usarse y se usaban para el juego ilegal de la Bolita o Boli-pool.” Celebrado el juicio, fué convicto y sentenciado a extinguir una pena de nueve meses de cárcel. En apelación solicita que revoquemos dicha sentencia porque (1) el tribunal a quo “erró al declarar sin lugar la moción sobre nulidad de orden de allanamiento y supresión de evidencia”, y (2) la acusación no aduce hechos constitutivos de delito público.
La evidencia a que se contrae el primer señalamiento con-sistió de 57 “quintos” o tickets de bolita y fué ocupada por la policía en la residencia del acusado mediante registro auto-rizado por una orden de allanamiento.(2) La declaración jurada que sirvió de base para la expedición de dicha orden lee en lo pertinente así:
“Que me consta de propio conocimiento que el querellado Juan Vega, que reside en la residencia antes descrita, manipula Banca de Lotería Clandestina generalmente conocidas por Ban-cas de Bolipool o Bolita, porque mientras el declarante se encon-*745traba dando un recorrido por la Calle ‘D’ de la Barriada Ferrán, de Ponce, Puerto Rico, el día 5 de abril de 1954, como a eso de las 4:00 P.M. pasé frente a la residencia del querellado y vi a éste cuando en el balcón de su residencia recibía de manos de un señor trigueño como de 35 años, delgado, alto, un paquete dé boletos de bolita, en diferentes colores, y listas con números de tres cifras, que el querellado al notar mi presencia, entra-ron (sic) hacia el interior de la casa donde guardaron (sic) dicho material . .
Y la orden de allanamiento que fué autorizada, consigna lo siguiente:
“Habiéndose presentado en este día, prueba por medio de declaración jurada . . . , de que Juan Vega ... en la casa que se describe a continuación . . . , en dicho sitio . . . , tanto de día como de noche, permite y consiente que se impriman o graben, o administra, o dirije como dueño, o administrador o apoderado, o encargado, o agente director, una banca de lote-rías clandestinas vulgarmente conocidas por Bolita o Boli-pool, la cual explota en esta ciudad y barrios limítrofes, manipulando y poniendo en circulación combinaciones relacionadas con los Pools de los Hipódromos de Puerto Rico, o billetes o tickets o boletos, o libretas, o listas numeradas de Bolita o boli-pool, .sellos de goma y otros enseres e implementos representan acción, suerte e interés en el juego de loterías clandestinas conocidas por Bolita o Boli-pool, que para poner en ejecución dichos jue-gos ilícitos, el querellado utiliza también sellos de goma, boletos numerados, candungos, dinero, papeletas en blanco e impresas .y otros enseres e implementos; y hallando esta Corte que hay causa probable de que Juan Vega en el sitio y en la forma antes dichos, está utilizando el material y enseres arriba men-cionados, a sabiendas e intencionalmente, en violación de la Ley núm. 220 de 15 de mayo de 1948, la cual declara los juegos arriba mencionados estorbo público . . . SE ordena POR TANTO, que durante las horas del día y de la noche, proceda inmedia-tamente al registro de la casa de Juan Vega, antes descrita, •en busca de las prendas siguientes: Boletos de Boli-pool, bolita, tickets, combinaciones clandestinas relacionadas con los pools ■de los hipódromos de Puerto Rico, listas con números repre-sentando acciones, suerte e interés, candungos, bolos, dinero, y otros enseres e implementos que se estén utilizando para violar las disposiciones de la Ley núm. 220 de 15 de mayo de 1948 . .
*746La contención del apelante al efecto de que el registro fué ilegal y la evidencia así obtenida era inadmisible, se funda en que (1) la declaración jurada no contiene hechos suficientes para establecer causa probable; (2) la orden de allanamiento no expresa la fecha en que ocurrieron los su-puestos hechos delictivos; y (3) hay una discrepancia fundamental entre la declaración jurada y la orden de allana-miento, en violación del art. 507 del Código de Enjuiciamiento Criminal (34 L.P.R.A. sec. 1817).
H
La expedición de una orden autorizando registroso allanamientos está sujeta a las limitaciones que señala la Sección 10 de la Carta de Derechos de nuestra Constitución, a saber: sólo puede expedirse por autoridad judicial y “ello únicamente cuando exista causa probable, apoyada en juramento o afirmación, describiendo particularmente el lugar a registrarse ... y las cosas a ocuparse”. Cualquier evidencia obtenida en violación de la referida sección es, por mandato constitucional, inadmisible en corte. L.P.R.A., Tomo 1, pág. 189. (3) Además, de acuerdo con los arts. 503 y 504 del Código de Enjuiciamiento Criminal, “no se podrá librar orden de allanamiento sino en virtud de causa probable . . y el magistrado antes de librar la orden “debe . . . examinar bajo juramento al querellante y a los testigos que éste presentare, tomando sus deposiciones por escrito, las cuales *747suscribirán”. 34 L.P.R.A. secs. 1813 y 1814. En adición, los arts. 505 y 506 de dicho Código prescriben que la decla-ración jurada debe exponer “los hechos que tiendan a de-mostrar los fundamentos de la petición, o las causas legítimas (probable cause) que haya para creer que existen tales fun-damentos” y que el juez debe librar la orden si quedare “plenamente convencido de que hay fundamento para la peti-ción o causas legítimas {probable cause) para creer en la •existencia de aquellos fundamentos . . .” 34 L.P.R.A. sees. 1815 y 1816.
El criterio o medida para juzgar si existe causa probable no puede expresarse en términos rígidos y absolutos: la •cuestión estriba en determinar si los hechos y las inferen-cias que se derivan de los mismos, a juicio de una persona ■prudente y razonable, bastan para creer que se está come-tiendo ó se ha cometido el delito por el cual la ley autoriza la expedición de una orden de allanamiento. Carroll v. United States, 267 U.S. 132 (1925); Steele v. United States, 267 U.S. 498 (1925); Dumbra v. United States, 268 U.S. 435 (1925). Meras sospechas no constituyen causa probable, pero tampoco es necesario que el juez quede convencido fuera de toda duda razonable de que se está violando la ley. Como indicó el Tribunal Supremo de los Estados Uni-dos en Brinegar v. United States, 338 U.S. 160, 175 (1949) : “Cuando nos referimos a causa probable . . . actuamos a base de probabilidades. Estas no son cuestiones técnicas; se trata de consideraciones prácticas y reales que surgen en la vida cotidiana a base de las cuales actúan hombres pru-dentes y razonables y no técnicos en derecho. La norma o regla en cuanto a la prueba, por consiguiente, depende de la cuestión que debe probarse”. Resulta pues que la regla jurídica de causa probable reconoce y protege a la vez dos intereses: la exigencia relativa a la inviolabilidad de la persona y la necesidad de poner en vigor las leyes penales. Y al aplicarla en cada caso concreto es preciso conciliar *748ambos intereses. (4) No hay otro modo de hacer compatible el orden social con la libertad individual.
¿Existió causa probable para la expedición de la orden de allanamiento en. este caso? Creemos que sí. Ni la afir-mación de que el acusado “manipula Banca de Lotería Clan-destina generalmente conocida por Banca de Bolipool; o Bolita” ni la afirmación de que el declarante vió al acusado recibiendo “listas- con números de tres cifras” justifican la expedición de la orden. En su contexto, la primera es una conjetura y la segunda por sí sola es insuficiente, como resol-vimos en Pueblo v. Franchi, 78 D.P.R. 308 (1955). Pero aquí el declarante expresó además que: “. . . el día 5 de abril de 19 5 U, como a eso de las k'-OO P. M. pasé frente a la residencia del querellado y vi a éste cuando en el balcón de su residencia recibía de manos de un señor trigueño, como de 85 años, delgado, alto, un paquete de boletos de bolita, en diferentes colores . . . que el querellado al notar mi presen-cia, entraron (sic) hacia el interior de la casa donde guar-daron (sic) dicho material . . .” Se trata pues de apre-ciaciones y observaciones personales relativas a hechos que *749un agente de la policía percibió por sus propios sentidos. Cf. Pueblo v. Albizu, 77 D.P.R. 896, 902. Por eso, aunque no se especificaron los datos sobre los cuales se basan las mismas, creemos que constituyen manifestaciones de hecho y que no pueden tildarse de opiniones.
En realidad, una sensación pura es una abstracción y toda percepción envuelve una interpretación que depende de un sinnúmero de factores, incluyendo todas nuestras expe-riencias y conocimientos anteriores. De ahí que sólo existe Una distinción relativa entre los conceptos de “hecho” y “opi-nión”: Es tan sólo una cuestión de grado. Así lo esencial, a nuestro juicio, es que el declarante en este caso específico podía comunicar adecuadamente los hechos que percibió per-sonalmente en forma de inferencias. Exigir a un agente de la policía en Puerto Rico que describa en detalle lo que son boletos de bolita (es decir, que exprese los “hechos bási-cos” en que fundó su percepción visual) en vez de decir sen-cillamente que él vió con sus propios ojos “un paquete de boletos de bolita en diferentes colores”, sería tan absurdo como decir que es preciso describir todo el mecanismo de un alambique en vez de calificarlo simplemente como “un alam-bique” o toda la armazón de una ruleta en vez de llamarla llanamente “una ruleta”. Nunca se ha exigido semejante especificación. Véanse Pueblo v. Negrón, 76 D.P.R. 346, 348-349 (1954); Mannery v. State, 295 N.W. 683 (Wisc. 1941); State v. Mier, 31 N.W.2d 148 (Wisc. 1948); State v. Harris, 39 N.W.2d 912 (Wisc. 1949). Asimismo en el juicio un testigo puede expresar inferencias en cuanto a cuestiones de conocimiento general tales como el estado de embriaguez de una persona (Pueblo v. Montañez, 54 D.P.R. 852), a qué velocidad corría un automóvil (Pueblo v. Cruz, 59 D.P.R. 569), y si lo que otra persona tenía en sus manos era un revólver (Pueblo v. Guzmán, 52 D.P.R. 458). En esos casos el testigo comunica al juez o al jurado que debe determinar la inocencia o culpabilidad del acusado, sus per-cepciones aun en forma de inferencias sin expresar previa-*750mente los “hechos básicos” sobre los cuales se basan las mismas. Véase 2 Morgan, Basic Problems of Evidence (1954) 181-197; 7 Wigmore, Evidence (3a. ed. 1940) secs. 1917-2028.(5) Más todavía: en Puerto Rico los jueces pueden tomar conocimiento judicial de la forma en que se juega la bolita. Pueblo v. Mantilla, 71 D.P.R. 36 (1950).
Por tanto, no podrá negarse — y esto es lo que más im-porta — que, tomando en cuenta la naturaleza del delito impu-tado en este caso y las demás circunstancias concurrentes, incluyendo la competencia del deponente, el permitir al decla-rante que manifieste lo que percibió con sus propios sentidos en forma de inferencias, no menoscaba aquí la función judicial de determinar causa probable. En circunstancias simi-lares, la Corte Suprema de los Estados Unidos resolvió en Steele v. United States, 267 U.S. 498, 504-505 (1925) que constituía causa probable para una orden de allanamiento la declaración de un agente de la policía al efecto de que había visto unas cajas con el rótulo “whiskey” y que las mis-mas parecían en verdad ser cajas que contenían ese licor. Y en otros casos de bolita hemos llegado a conclusiones simi-lares. Así por ejemplo, en Pueblo v. Báez, 70 D.P.R. 609, 610-611 (1949), sostuvimos la validez de una declaración jurada donde el deponente decía que al pasar frente a la residencia del acusado vió que éste tenía en sus manos bille-tes de bolipool, que los contaba y que a la vez apuntaba núme-ros en una lista de papel. Igualmente resolvimos en Pueblo v. Villariny, 71 D.P.R. 741 (1949) que era suficiente para autorizar una orden de allanamiento la declaración de un *751agente de la policía al efecto de que, al Retenerse frente a la residencia del acusado, pudo observar que dos individuos le entregaron un paquete que contenía listas de. papel y bille-tes de bolipool. Cf Pueblo v. Yulfo, 71 D.P.R. 820 (1950); Pueblo v. Albizu, supra; y Pueblo v. Bonilla, 78 D.P.R. 152 (1955).(6)
En suma: las manifestaciones de hecho que constan en el affidávit constituyen base suficiente para la conclusión de que el acusado tenía en su residencia material de bolita, y contrario a lo que alega el apelante, existió causa probable para la expedición de una orden de allanamiento en el caso de autos. Cf. United States v. Carroll, 234 F.2d 679 (D.C. Cir. 1956).
HH HH
 No es indispensable para darle legalidad a un registro que se consigne en la orden de allanamiento la fecha en que ocurrieron los supuestos hechos delictivos. Nuestro estatuto no exige tal requisito. Véase 34 L.P.R.A. see, 1811 a 1830. Lo que sí hemos resuelto es que “la declaración jurada en que se funda una orden de allanamiento debe hacer referencia a la fecha en que se observó por el deponente la comisión del delito y que tal referencia en la declaración es esencial para la validez de la orden, no existiendo causa probable para la expedición de la misma en ausencia de tal requisito.” Figueroa v. Tribl. de Distrito, 72 D.P.R. 24, 30-31 (1951). En otras palabras, es en él affidávit que debe constar la fecha de la observación de suerte que el *752magistrado antes de autorizar la orden pueda juzgar si es o no demasiado remota y si la evidencia que se interesa ocu-par puede aún. estar en el sitio a ser allanado. Por eso tam-bién debe prestarse' la declaración “dentro de un período razonable después de conocidos por el deponente los hechos que se expongan en ella, siendo parte de la función judicial, al determinar si hay causa probable, el estimar, en cada caso, si los hechos expuestos son tan remotos que no hagan probable la existencia de causa para el allanamiento.” Pueblo v. Albizu, 77 D.P.R. 896, 903 (1955). En este caso los hechos presenciados por el deponente ocurrieron el 5 de abril de 1954 y la declaración donde se hace constar dicha fecha fué suscrita tres días más tarde. En igual fecha fué librada la orden de allanamiento. Así pues dichos requisi-tos fueron cumplidos.
f — ! h-í h-H
 Para ser válida, la orden de allanamiento debe estar concebida substancialmente en la forma expuesta en el art. 507 del Código de Enjuiciamiento Criminal, que dice: “Habiéndoseme en este día presentado prueba, por medio de declaración jurada, firmada por (. . .) de que (aquí se insertarán los fundamentos de la 'petición ... o si no se dedujera una seguridad completa de la declaración jurada se hará constar que hay causa suficiente para creer en la existencia de los fundamentos, especificándose los de la petición en la misma forma), se le ordena por lo tanto . . .” 34 L.P.R.A. see. 1817 (Bastardillas nuestras.) Es decir, en la orden de allanamiento hay que incluir siempre los “fun-damentos de la petición”. Véase Pueblo v. Hernández, 75 D.P.R. 907, 913 (1954). Por ejemplo: en Steele v. United States, 267 U.S. 498 (1925) se resolvió que si hay causa probable debe “expedirse una orden . . . expresando los fundamentos específicos o la causa probable para su expedi-ción”. (501) De igual modo, en People v. Moten, 206 N.W. 506 (Mich. 1925) los hechos aparecían en él affidávit, pero *753se declaró nula la orden porque los mismos ni se copiaron ni se expresaron sustancialmente en dicha orden. Véanse además Bedenarzik v. State, 185 N.E. 114, 115-116 (Ind. 1933); Crosby v. State, 110 So. 122 (Miss. 1926); People v. Bules, 207 N.W. 818 (Mich. 1926); People v. Galnt, 209 N.W. 915 (Mich. 1926); Heyvert v. State, 194 N.E. 324 (Ind. 1935); Machen, The Law of Search and Seizure (1950), 18-19; Cornelius, Search and Seizure (2a. ed. 1930) 454-458.
Y no es difícil comprobar que los fundamentos que apa-recen en la orden de allanamiento distan mucho de ser los fundamentos que se consignaron en la declaración jurada. Mientras el único hecho que surge de ésta es que el acusado recibió de otra persona un paquete de boletos de bolita en diferentes colores, la orden atribuye al deponente haber dicho que en el sitio a ser allanado el acusado: “. . . permite que se impriman o graben, o administra, dirige como dueño, o administrador o apoderado, o encargado o agente director, una banca de loterías clandestinas vulgarmente conocidas por bolita o bolipool, la cual explota en esta ciudad y barrios limítrofes, manipulando y poniendo en circulación combina-ciones relacionadas con los pools de los hipódromos de Puerto Rico, o billetes, o tickets, o boletos, o libretas, o listas nume-radas de bolita o boli-pool, sellos de goma y otros enseres o implementos (que) representan acción, suerte e interés en el juego de loterías clandestinas conocidas por bolita o boli-pool etc., que para poner en ejecución dichos juegos ilícitos el querellado utiliza también sellos de goma, bolos numera-dos, candungos, dinero, papeletas en blanco e impresas y otros enseres e implementos.” Aún más: en la orden el juez ■omitió por completo todas las declaraciones que en verdad prestó el agente de la policía. La misma no contiene refe-rencia alguna a los hechos que constan en el affidávit.
Por consiguiente, con infracción de lo dispuesto en el art. 507 del Código de Enjuiciamiento Criminal, 34 L.P.R.A. *754see. 1817, no se insertaron en la orden de allanamiento “los fundamentos de la petición” sino unos hechos imaginarios que no tuvieron naturalmente el apoyo de ningún juramento o afirmación. Y como por otra parte, ninguno de los hechos materiales alegados en la declaración jurada se hicieron constar en la referida orden, no se trata en este caso de materia adicional o de palabras innecesarias añadidas por el juez que puedan considerarse como superfluas por consti-tuir una variación sin importancia entre ambos documentos. La incongruencia entre la orden y el aflidávit es de tal natu-raleza que inevitablemente afectó los derechos fundamenta-les de la persona contra quien se ejecutó la orden: se ordenó el allanamiento haciendo constar como únicos fundamentos para el mismo hechos que son ficticios y, en suma, la deter-minación del juez al autorizar la orden fué hecha en el vacío. Es inaplicable, por tanto, el caso de Pueblo v. Hernández, 75 D.P.R. 907, 911-914 (1954). Contrario a lo que ocurre en el caso de autos, allí la orden de allanamiento exponía los hechos materiales alegados en el affidávit y las frases adicionales añadidas por el juez podían considerarse como superfluas porque constituían palabras innecesarias que no afectaban los derechos del acusado ni violaban las disposi-ciones del art. 507 del Código de Enjuiciamiento Criminal. Cf. Hysler v. United States, 86 F. 2d 918 (C.A. 5, 1937).
El hecho de que, fundándose en la declaración jurada, el juez hubiera podido dictar una orden de allanamiento válida, sólo sirve para subrayar la necesidad de que las cor-tes observen estrictamente los requisitos procesales que sal-vaguardan el derecho contra registros arbitrarios e irrazo-nables. No se trata de meros tecnicismos y sí de la protec-ción de un derecho constitucional y estatutario que es parte esencial de nuestras libertades. Y, como señaló en una ocasión el Juez Holmes, ese derecho que es uno de los más preciosos del hombre “debe protegerse aún si el mismo resul-tado hubiera podido alcanzarse en forma legal”. Silverthorne Lumber Co. v. United States, 251 U.S. 385, 392 (1920). *755Véase además Harris v. United States, 331 U.S. 145, 168 (1946). De ahí la exigencia áspera y puntillosa de que se observen todos los requisitos procesales que comporta la intervención judicial en los registros y allanamientos. En verdad no hay otro modo de dejar la libertad individual garantida institucionalmente frente a posibles transgresio-nes del poder público. Todo esto, como se ha dicho con razón, no por blandura o ternura hacia el delincuente, sino para resguardar la concepción de la justicia y de la dignidad abso-luta de la persona humana, índice del grado de civilización que hemos alcanzado. Véanse Pueblo v. Fournier, 77 D.P.R. 222, 306 (1954); Stein v. New York, 346 U.S. 156, 200 (1952). En todo ello no hay que sorprenderse, pues “. . . la historia de la libertad ha sido en gran parte la historia de la observancia de salvaguardias procesales”, y, además, “una administración eficiente de la justicia criminal no exige pasar por alto los procedimientos justos que impone la ley”. McNabb v. United States, 318 U.S. 332, 347 (1943). Pero lo que más importa repetir, aún si esto último no fuera exacto, es que “. . . cierto grado de ineficiencia es el precio que necesariamente pagamos por una sociedad civilizada y decente”. Douglas, An Almanac of Liberty (1954) 354.
Siendo nula la orden de allanamiento en este caso, el tribunal a quo debió declarar con lugar la moción del acusado para que le fuese devuelta la evidencia obtenida ilegalmente y no permitir su presentación en evidencia. Si descartamos la evidencia suministrada por la orden de allanamiento, no existe prueba alguna contra el apelante. (7)

*756
Procede revocar la sentencia objeto de este recurso y absolver libremente al acusado. 
(8)

El Juez Asociado Sr. Negrón Fernández concurre con el resultado en opinión separada, con la cual está conforme el Juez Asociado Sr. Belaval.
El Juez Presidente Sr. Snyder y el Juez Asociado Sr. Marrero disienten.

E1 art. 4 lee en parte así:
“Toda persona que fuere sorprendida portando o conduciendo o que tuviere en su poder en cualquier concepto cualquier papeleta, billete, ticket, libreta, lista de números o letras, boletos o implementos que pudie-ren usarse para los juegos ilegales de la ‘bolita’, ‘bolipul’, combinaciones relacionadas con los ‘pools’ o bancas de los hipódromos de Puerto Rico y loterías clandestinas, y toda persona que poseyere, vendiere, o en cual-quier forma transportare éstos o cualesquiera otros análogos que se pudie-ren utilizar o usar en dichos juegos ilícitos, o conectados con la práctica de los mismos, incurrirá en delito público y convicta que fuere dicha persona, será castigada con pena de cárcel que no será menor de seis (6) meses ni mayor de dos (2) años; y por la segunda y subsiguientes in-fracciones será castigada con pena de presidio no menor de un (1) ni mayor de diez (10) años . . .”


E1 acusado aceptó que era dueño y estaba en posesión de la casa objeto del allanamiento. Admitió además que poseía dicho material de, bolita. La evidencia así obtenida fué presentada en contra del acusado por El Pueblo, y admitida por el tribunal sentenciador después de decla-rar sin lugar la moción para suprimirla.


 Antes de 1952 este Tribunal ya había adoptado la regla de que es inadmisible cualquier evidencia obtenida mediante un registro ilegal. Véase Pueblo v. Villariny, 71 D.P.R. 741 (1950). Nuestra Constitución adoptó así la regla de exclusión que hasta ahora la Corte Suprema de los Estados Unidos se niega en principio a considerar como parte del debido proceso de ley garantizado por la Decimocuarta Enmienda (Wolf v. Colorado, 338 U.S. 25) y que rige únicamente en las cortes federales (Weeks v. United States, 232 U.S. 383). Cf. Adamson v. California, 332 U.S. 46 (1947); Rochin v. California, 342 U.S. 165 (1952); Irvine v. California, 347 U.S. 128 (1954); y, por último, Rea v. United States, 350 U.S. 214 (1956). Véase Allen, The Wolf Case: Search and Seizure, Federalism and Civil Liberties, 45 Ill. L. Rev. 1 (1950).


 Se dice — y con razón — en el informe de la Comisión de Carta de-Derechos que el domicilio y los bienes de cada ciudadano, constituyen una prolongación de su personalidad porque, en resumidas cuentas, son necesarias para una plena realización de la vida humana. De ahí que. “. . . toda intromisión sin su permiso en ese círculo privado equivale para todo hombre a una violación de su personalidad . . .” Pero se advierte también que “. . . los mismos medios y propiedades pueden ser instrumen-tos de delito o resultado de su comisión . . .”, por lo cual “en estos casos detenerse ante esas fronteras de la personalidad equivaldría a la protec-ción indebida del delito y del delincuente.” Así pues, . . la solución se entrega, con todas las garantías, a la autoridad judicial ...” y “sólo para caso de sospechas fundadas, o sea, cuando medie causa prohable ■ — -fuera de situaciones de delito ‘inflagranti’ determinadas por la ley penal — se concede a la autoridad judicial la facultad de expedir manda-miento de arresto o registro". (Bastardillas nuestras.) 21 Rev. Jurídica de la U.P.R. 1 (1951).
El delegado Sr. Jaime Benitez, presidente de la referida Comisión, se limitó a manifestar en el curso de los debates de la Convención Cons-tituyente que la frase causa probable “tiene su significado en derecho y a eso nos acogemos”. Diario de Sesiones, Procedimientos y Debates de la Convención Constituyente de Puerto Rico, 600.


 Conviene notar que la causa probable puede determinarse a base de prueba que sería inadmisible en un juicio, siempre que sea suficiente para inducir a una persona prudente y razonable a creer que se está cometiendo o se ha cometido el delito por el cual puede expedirse legal-mente una orden de allanamiento. Brinegar v. United States, 338 U.S. 160, 172-176 (1949); The Probable Cause Requirement for Search Warrants, 46 Harv. L. Rev. 1307, 1310-1311 (1933) ; 1 Wigmore, Evidence (3a ed. 1940) 179. Cf. Costello v. United States, 350 U.S. 359 (1955). Véanse además United States v. Physic, 175 F.2d 338 (C.A. 2, 1949) y Seymour v. United States, 177 F.2d 732 (D.C. Cir. 1949).


Véanse además: Collins v. Lean, 9 Pac. 173 (Cal. 1885); United States v. Celedonia, 95 F. Supp. 228 (W.D. Pa. 1951) y 64 A.L.R. 1512. La declaración jurada en Pueblo v. Capriles, 58 D.P.R. 548 (1941) era insuficiente porque no decía en qué forma el declarante había obtenido “conocimiento personal” de los hechos allí expuestos. Cf. Pueblo v. Aybar, 68 D.P.R. 6 (1948) y Pueblo v. Tribunal de Distrito, 69 D.P.R. 413 (1948). Por supuesto, la evidencia obtenida en el caso' de autos no es inadmi-sible por el mero hecho de que en la declaración jurada se imputó al acusado manipular o explotar un juego de bolita en violación de la sec-ción 10 de la Ley núm. 220 de 1948. Véase Pueblo v. Cortés, 70 D.P.R. 479, 480-481 (1949).


 Aunque en vista de la conclusión a que hemos llegado se hace innecesario discutir el segundo señalamiento de error, es obvio que el mismo no tiene méritos. La acusación aducía hechos suficientes consti-tutivos de delito público y el caso de Pueblo v. Franchi, 78 D.P.R. 308 (1955) no es aplicable ya que se refiere únicamente a la suficiencia de una declaración jurada para los fines de expedir una orden de allana-miento. Véase Pueblo v. Acevedo, resuelto por opinión Per Curiam de 21 de mayo de 1956. Cf. Pueblo v. Mantilla, 71 D.P.R. 36 (1950).


Una mayoría del Tribunal, compuesta por el Juez Presidente, Sr. Snyder, por los Jueces Asociados, Sres. Marrero, Sifre, Pérez Pimentel y por el ponente, están conformes con la parte I de esta opinión. Ade-más, una mayoría del Tribunal, compuesta por los Jueces Asociados, Sres. Negrón Fernández, Sifre, Pérez Pimentel, Belaval y por el ponente, están conformes con la parte III. En cuanto a la parte II y al escolio 7, la opinión del Tribunal es unánime. Por tanto, el Juez Presidente, Sr. Snyder, y el Juez Asociado, Sr. Marrero, opinan que la sentencia ha debido confirmarse.